Citation Nr: 1613309	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  12-17 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for deep vein thrombosis (DVT).  


REPRESENTATION

Appellant represented by:	Janice E. Dale, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to January 2002 and from May 2003 to January 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  
 
The Veteran testified before the undersigned Veterans' Law Judge at a February 2016 videoconference hearing, and a transcript of this hearing is of record.  The Veteran submitted additional evidence following his hearing, but has waived RO review.  

The Board is granting the claim.  Reasons for the decision are set forth below.  


REASONS AND BASES 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

The Veteran was examined prior to his enlistment in April 2000 by Dr. J.M..  The Report of Medical Examination noted abnormalities only in the G-U system (illegible), as well as the presence of identifying body marks.  Significantly, the Veteran's vascular system and lower extremities were found to be normal, and the report noted no conditions associated with DVT or blood clotting abnormalities.  On a Report of Medical History completed by the Veteran at the same time, he reported that he was in good health, except for hay fever and the need to wear glasses.  

The Veteran was initially diagnosed with DVT by Dr. F.O. in February 2002.  At that time, the Veteran reported that he had no current or previous medical problems; while he was in basic training in December of 2001 he developed spontaneous right knee swelling that resolved within a few days; and he had an injury to his right lower leg at age 13.  Dr. F.O. stated that she was "not convinced that this [childhood injury] is the explanation for his deep venous thrombosis."  She further speculated that "it is possible that he has had this deep venous thrombosis since back in December 2001 ...."

The Veteran was later hospitalized in September 2003 for treatment of a pulmonary embolism.  At that time, it was noted that the Veteran had a history of DVT treated with 6 months of anticoagulation and a history of Protein C and Protein S deficiencies.  The Veteran also reported that his mother had a history of Protein S deficiency as well, which was diagnosed after the Veteran's initial DVT diagnosis.  It was determined that the Veteran required life-long anticoagulation with Coumadin. 

In March 2004, a World Wide Duty Evaluation concluded that a waiver for world-wide duty for the Veteran's disqualifying defects was not recommended because his underlying medical conditions, including DVT, Factor V Leiden deficiency, and pulmonary embolism, required frequent monitoring.

In April 2011, the Veteran was afforded a VA examination, which was performed by Dr. G.H..  Dr. G.H. found that the Veteran's current blood clots were not aggravated in service beyond the natural progression of the initial blood clot.  However, Dr. Higgins noted that he found no evidence that the Veteran had actually experienced DVT prior to his active military service.  On the contrary, Dr. G.H. found that the evidence showed the first DVT occurred after the Veteran entered active military duty.  He opined that there is "no evidence in available records that vet had encountered a thromboembolic event prior to joining the military" but he did find "good evidence to support his first VTE [venous thromboembolism] occurred in the military."  The examiner explained that the Veteran developed right lower extremity DVT and was hospitalized at Presbyterian Hospital for treatment in February 2002, but there is "no reference in those hospital notes of the vet having had a proven DVT prior to that time." 

A second VA medical opinion was obtained in June 2012 from Dr. R.M..  Dr. R.M.  was asked to provide an opinion regarding whether the Veteran's deep vein thrombosis, which according to the RO clearly and unmistakably existed prior to service, was aggravated beyond its natural progression with the finding of a pulmonary embolism during service from May of 2003 to January of 2004.  Dr. R.M. opined that the Veteran's DVT was not aggravated beyond its natural progress by an in-service injury, event, or illness.  He further stated that the Veteran's "inherited clotting disorder is solely responsible for his thromboses and emboli".  

Medical records provided by the Veteran's private doctor, Dr. C.F., confirm diagnoses of pulmonary thromboembolisms on August 8, 2008, February 14, 2011 and August 6, 2012.  On July 3, 2012, Dr. C.F.'s Assessment noted Protein S deficiency, but suggested that that "the 'vigorous marching etc. during basic training was the proximate cause of his initial DVT and then venous incompetency has been the cause since."

In support of his claim, the Veteran also submitted a medical opinion from Dr. M.G., who opined in February 2016 that the Veteran's DVT and pulmonary embolism more likely than not were caused by the Veteran's time in service because service records do not indicate any diagnosis of DVT or pulmonary embolism upon entry into the military.  Dr. M.G. concurred with Dr. G.H. that all evidence points to the first diagnosis in February of 2002.

A signed statement dated February 19, 2016 is provided by the Veteran's mother, J.L..  She confirms that she had no knowledge that her son had any blood or clotting disorders until he was diagnosed with the DVT while he was in the military.  Indeed, she was not aware of her own Protein S deficiency until she had blood tests recommended by her own doctor after the Veteran was diagnosed with DVT.

Finally, the Veteran has submitted medical literature relating to the effect of genetics on DVT occurrence.  This literature establishes that inherited thrombophilia, which include Protein C, Protein S and Factor V Leiden deficiencies, refers to a genetic problem that causes the blood to clot more easily.  However, this literature notes that having an inherited thrombophilia does not constitute a certainty that DVT will actually occur.  In fact, only a minority of patients with DVT have identifiable predisposing genetic factors and the majority of patients with predisposing genetic factors will not develop clinical evidence of clotting.  Furthermore, genetic/inherited blood clotting disorders contribute to the likelihood of DVT, but may not cause problems unless combined with one or more other risk factors.

The Board has carefully reviewed the above evidence and concludes that while the record establishes that the Veteran has an inherited blood abnormality-thrombophilia- that increases his risk of DVT, not all who have thrombophilia develop DVT and the two conditions should not be equated with each other.  Despite the Veteran's inherited blood disorder, the preponderance of both lay and medical evidence does not support a finding that the Veteran was diagnosed with, treated for, or displayed symptoms of DVT prior to his enlistment.  While Dr. R.M. has opined that the Veteran's development of DVT following his period of basic training should simply be considered the natural progression of the Veteran's blood clotting disorder, other medical professionals who have reviewed the Veteran's claims file, including Drs. G.H., M.G., and C.F., have concluded that a diagnosis of DVT in February 2002 so soon after the Veteran's initial period of training is significant, given the absence of any prior documented evidence of DVT.  At least one physician, Dr. F.O., has speculated that the Veteran's reported symptoms of leg swelling in service were early evidence of DVT.  These physicians have concluded that the Veteran's DVT was at least as likely as not incurred in service.

The Board concludes that the evidence is at least in equipoise concerning whether the Veteran's DVT is related to the Veteran's active service or was simply an inevitable progression of his pre-existing thrombophilia.  According, the benefit of the doubt is resolved in the Veteran's favor and entitlement to service connection for deep vein thrombosis is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for deep vein thrombosis is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


